DETAILED ACTION
	In Reply filed on 14 June 2021, claims 1-3, 7, 8, 10-20 are pending. Claims 1, 7, and 8 are currently amended.  Claims 4-6 and 9 are previously or currently canceled. Claims 17 and 20 are newly added. Claims 1-3, 7, 8, 10-20 are considered in the current Office Action. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Wolffe on 08/23/2021. 

The application has been amended as follows: 
Claim 1. (Currently Amended) A method for producing a molded article, the method comprising 

reacting the polyamide resin with oxygen present in air to decrease a molecular weight of the polyamide resin such that a ratio of a number average molecular weight of the polyamide resin present in a surface layer region of the molded article to a number average molecular weight of the polyamide resin present in a central region of the molded article is more than 0.4 and less than 1.0, wherein the surface layer region is a region of less than 50 m from the surface of the molded article, and the central region is a region of less than 50 m toward the surface from a central cross-section of the molded article; and 
cold pressing the heated composite material to form the molded article,
wherein a temperature of the cold pressing is lower than a melting point of the polyamide resin, 
wherein (1) the copper compound content is 0.1 parts by mass or more relative to 100 parts by mass of the polyamide resin, and (2) a mass ratio of potassium halide/copper compound is more than 0.1 and less than 1.0.

(END)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yokoe (JP 2014118426) in view of Benighaus (US 20170166713 A1) teaches all the claimed limitations including the limitation of the heating a composite material at 275 to 330 °C for 5 to 20 minutes (Yokoe: ¶ [0044]: the obtained random mat was heated for 5 minutes at 2.0 MPa with press machine heated to 300 °C to obtain a molded product, and then, when cold press molding was performed, a molded body made of a composite material in which fibers were uniformly distributed was obtained; see pages 3-5 (Yokoe’s teaching in claim 1), 6-7 (Benighaus’s teaching in claim 1), 8 (claim 4), and 9-10 (claim 9) of the OA mailed on 04/13/2021), but does not specifically teach the following limitation: 
 “reacting the polyamide resin with oxygen present in air to decrease a molecular weight of the polyamide resin such that a ratio of a number average molecular weight of the polyamide resin present in a surface layer region of the molded article to a number average molecular weight of the polyamide resin present in a central region of the molded article is more than 0.4 and less than 1.0, wherein the surface layer region is a region of less than 50 m from the surface of the molded article, and the central region is a region of less than 50 m toward the surface from a central cross-section of the molded article.”
Although Yokoe teaches that (1) the molecular weight after repeated heat treatment at 300 °C for 200 seconds was 10 % lower than that before the treatment (¶ [0044]), and it would be obvious that the heating condition of Yokoe seems to be open in air so that the resin reacts with oxygen in the air, Yokoe does not specifically teach that (A) the  and/or Parekh (US 5,922,265) do not teach the limitation either. 
	Therefore, modified Yokoe does not teach all the claimed limitations, and thus, claim 1 is allowable. Claims 2, 3, 7, 8, and 10-20 are allowable as being dependent from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reese (US 20210070955 A1) teaches a method of making the molecular weight of select regions of a polymer form to be reduced, thereby increasing the melt flow and lowering the melt temperature in such regions (¶ [0006]). To achieve this localized change in molecular weight, a portion of the polymer form is exposed to a scission-causing stressor, and the scission-causing stressor causes chain scission of the relatively higher molecular-weight polymer, resulting in a relatively lower-weight polymer oxygen exposure, moisture, heat cycling, chemical exposure, ultrasonic radiation, and the like, and the stressor is controllably introduced to cause a breakdown of polymer at one or more desired regions of the polymer form. Reese also teaches that the reduction is in a range of about 10 to about 50 percent (¶ [0015]-¶ [0016]). 
Although Reese would be able to teach the recited limitation that modified Yokoe does not teach, the Examiner acknowledges that Reese does not have an effective filing date which is earlier than the one of the Instant Application.  However, Reese is pertinent to the applicant's disclosure, and thus, the reference is cited here. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744